       Case 5:16-cv-01120-LHK Document 305 Filed 12/17/18 Page 1 of 2


 1   William C. Dresser, 104375
     Law Offices of William C. Dresser
 2   4 North Second Street, Suite 1230
     San Jose, California 95113
 3   Tel: 408/279-7529
     Fax: 408/298-3306
 4
     Attorneys for Plaintiffs and Relators
 5   Gregor Lesnik and Stjepan Papes

 6
                                UNITED STATES DISTRICT COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                        SAN JOSE DIVISION
 9

10
     United States of America, ex rel. Gregor            No: 16-CV-01120-LHK
11   Lesnik; Stjepan Papes,
                                                         Notice of Dismissal Without Prejudice of
12          Plaintiffs and Relators,                     Class claims, and of Gregor Lesnik
                                                         individual claims, on Second Cause of
13   vs.                                                 Action of the Third Amended Complaint
                                                         for FLSA Class action minimum wages
14   Eisenmann SE, et al.                                claims

15          Defendants.
                                              /
16
            NOTICE IS HEREBY GIVEN THAT Plaintiff Gregor Lesnik for himself individually
17
     and as a proposed class representative, and Plaintiff Stjepan Papes as a proposed class
18
     representative but not individually, voluntarily dismiss without prejudice the Second
19
     Cause of Action of the Third Amended Complaint for FLSA Class action minimum wages
20
     claims.
21
            This dismissal is without prejudice pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i).
22
     Dated: December 17, 2018
23                                                Law Offices of William C. Dresser

24

25                                                ___/s/_________________________
                                                  By William C. Dresser
26                                                Attorneys for Plaintiffs and Relators

27

28
              US ex rel Lesnik v Eisenmann; USDC, ND Cal no. 16-CV-01120-LHK
      Dismiss Without Prejudice Class Action and Lesnik Portion of Second Cause of Action1
       Case 5:16-cv-01120-LHK Document 305 Filed 12/17/18 Page 2 of 2


 1                                     PROOF OF SERVICE

 2          I declare that I am over the age of eighteen (18) and not a party to this action. My

 3   business address is 4 North Second Street, Suite 1230, San Jose, Calif ornia 95113.

 4   On December 17, 2018 I served the following document(s):

 5
            Notice of Dismissal Without Prejudice of Class claims, and of Gregor Lesnik
 6   individual claims, on Second Cause of Action of the Third Amended Complaint for FLSA
     Class action minimum wages claims
 7

 8   electronically through the CM / ECF system for filing and service via transmittal of a

 9   Notice of Electronic Filing.

10

11          I declare under penalty of perjury under the laws of the State of California and of

12   the United States that the above is true and correct, and that this declaration regarding

13   service was executed by me on December 17, 2018 at San Jose, California

14
                                              _/s/__________________
15                                            William C. Dresser

16   USexrelLesnik\Pld\Dismissal_3AC_FLSA.c17

17

18

19

20

21

22

23

24

25

26

27

28
              US ex rel Lesnik v Eisenmann; USDC, ND Cal no. 16-CV-01120-LHK
      Dismiss Without Prejudice Class Action and Lesnik Portion of Second Cause of Action2
